        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 1 of 33



Steven J. Toll (Md. Bar No. 15824)
Daniel S. Sommers (Md. Bar No. 15822)
S. Douglas Bunch
COHEN MILSTEIN SELLERS &
   TOLL PLLC
1100 New York Avenue N.W.
Suite 500, East Tower
Washington, DC 20005
Telephone: (202) 408-4600
Facsimile: (202) 408-4699
Email: stoll@cohenmilstein.com
       dsommers@cohenmilstein.com
       dbunch@cohenmilstein.com

Liaison Counsel for Lead Plaintiff
additional counsel on signature page


                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MARYLAND
                                 (Southern Division)

                                                         )
 ALDE-BINET TCHATCHOU,                                       No. 8:18-cv-03396-PWG
                                                         )
 Individually and on Behalf of All Others Similarly
                                                         )
 Situated,                                                   CLASS ACTION
                                                         )
                                            Plaintiff,   )   Judge Paul W. Grimm
                                                         )
                           vs.                           )   DEMAND FOR JURY TRIAL
                                                         )
 INDIA GLOBALIZATION CAPITAL,                            )
 INC., et al.,                                           )
                                                         )
                                                         )
                                         Defendants.     )
                                                         )


                    CONSOLIDATED AMENDED COMPLAINT FOR
                    VIOLATION OF FEDERAL SECURITIES LAWS
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 2 of 33



       Lead Plaintiff IGC Investor Group (consisting of Lead Plaintiff members Victor Blahut,

Charles Dewayne Goss, Sherry Phyllis Goss, Melissa Culbertson, Timothy Culbertson, Duc

Tran, and Yong P. Saito) (“Plaintiff”), individually and on behalf of all other persons similarly

situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s consolidated amended complaint

against Defendants, alleges the following based upon personal knowledge as to Plaintiff and

Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of Defendants’ public documents, announcements made by Defendants, United

States Securities and Exchange Commission (“SEC”) filings, wire and press releases published

by and regarding India Globalization Capital, Inc. (“IGC” or the “Company”), analysts’ reports

and advisories about the Company, documents obtained in consultation with experts, and

information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION
       1.      This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired IGC common stock between

September 26, 2018 and October 26, 2018, both dates inclusive (the “Class Period”), seeking to

recover damages caused by Defendants’ violations of the federal securities laws and to pursue

remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against IGC and certain of its top officials.

       2.      IGC has been described as a “cannabis company that doesn’t sell cannabis.” Its

primary source of revenue is from its legacy business of trading commodities and heavy

equipment rental.

       3.      In September 2018, IGC decided to jump on the then-hot marijuana stock

                                                  1
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 3 of 33



bandwagon with the announcement that it would produce a cannabidiol (“CBD”) infused

beverage called “Nitro G,” and claimed to have entered into a distribution agreement with a

Malaysia-based manufacturing partner.

       4.     IGC then timed a secondary stock offering to commence on the same day it

announced its foray into Nitro G.

       5.     Unbeknownst to investors, what IGC touted as its “experience[d]” “manufacturer”

in Malaysia was a recently-created distributor entity – not a manufacturer – over which

Defendants were able to exercise substantial control through a key insider appointment.

       6.     Even more seriously, Defendants failed to tell investors that marijuana, or any

other form of cannabis product, including CBD oil, is illegal in Malaysia; indeed, the

manufacture and possession of such items is punishable by death.

       7.     The Nitro G announcement helped kick off a near six-fold rise — the stock ran up

458% — over the next five sessions, while the secondary offering raised $30 million in much-

needed capital for the Company.

       8.     Aside from rewarding IGC by increasing its market capitalization, the Individual

Defendants rewarded themselves: five of the seven largest holders of IGC stock during the Class

Period were IGC executive officers and directors.

       9.     IGC’s downfall, however, came as quickly as its ascendance: on October 2, 2018

Citron Research cautioned investors that IGC was “[n]o product. All hype.” Shares fell more

than 30%.

       10.    On October 4, 2018, a report, published on the financial news website

MarketWatch, disclosed the blatant impossibility and illegality of Nitro G, the product

Defendants had just touted to raise $30 million. IGC’s stock price dropped by more than 36%.



                                               2
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 4 of 33



       11.     Finally, on October 29, 2018, the NYSE American announced “that the staff of

NYSE Regulation has determined to commence proceedings to delist the common stock of India

Globalization Capital, Inc.” from the Exchange, effective immediately. The NYSE American

explained its decision by pointing out that IGC “ha[d] become engaged in ventures or

promotions which have not developed to a commercial stage or the success of which is

problematical” – an obvious reference to Nitro G – and further charged that the “Company or its

management have engaged in operations which, in the opinion of the Exchange, are contrary to

the public interest.” The delisting caused a 77.5% decline in IGC shares, devastating investors.

       12.     The chart below illustrates the rapid rise and fall of IGC during the Class Period:




       13.     Upon the disclosure, or the materialization of the risk, of Defendants’ wrongful

acts and/or omissions that caused the precipitous decline in the market value of the Company’s

common stock, Plaintiff and other Class members have suffered significant losses and damages.

                                                 3
         Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 5 of 33



                                 JURISDICTION AND VENUE

        14.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by

the SEC (17 C.F.R. § 240.10b-5).

        15.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

        16.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b) as IGC’s principal executive offices are located

within this Judicial District.

        17.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of a national securities exchange.

                                                PARTIES

        18.     The members of Lead Plaintiff IGC Investor Group acquired IGC common stock

at artificially inflated prices during the Class Period and were damaged upon the revelation of the

disclosures and/or materialization of concealed risks alleged herein.

        19.     Defendant IGC is incorporated in Maryland, with principal executive offices

located at 4336 Montgomery Avenue, Bethesda, Maryland. Throughout the Class Period, IGC’s

common stock was actively traded in an efficient market on the NYSE American exchange

(“NYSE American”) under the symbol “IGC.”

        20.     Defendant Ram Mukunda (“Mukunda”) has served as IGC’s Executive Chairman,

Chief Executive Officer, and President since April 2005.



                                                   4
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 6 of 33



       21.     Defendant Claudia Grimaldi (“Grimaldi”) has served as the Company’s “Principal

Financial Officer” since May 2018.

       22.     The Defendants referenced above in ¶¶20-21 are sometimes referred to herein

collectively as the “Individual Defendants.”

       23.     The Individual Defendants possessed the power and authority to control the

contents of IGC SEC filings, press releases, and other market communications. The Individual

Defendants were provided with copies of the Company’s SEC filings and press releases alleged

herein to be misleading prior to or shortly after their issuance and had the ability and opportunity

to prevent their issuance or to cause them to be corrected. Because of their positions with the

Company, and their access to material information available to them but not to the public, the

Individual Defendants knew that the adverse facts specified herein had not been disclosed to, and

were being concealed from, the public, and that the positive representations being made were

therefore materially false and misleading. The Individual Defendants are liable for the false

statements and omissions pleaded herein.

                               SUBSTANTIVE ALLEGATIONS

                                           Background

       IGC’s History of Business “Pivots”

       24.     IGC was organized in Maryland in 2005 as a “blank check company” with the

stated purpose of acquiring one or more businesses, primarily in India.

       25.     A blank check company is a development stage company that has no specific

business plan or purpose or has indicated its business plan is to engage in a merger or acquisition

with an unidentified company or companies, other entity, or person.

       26.     Just before the start of the Class Period, IGC represented that it had two business



                                                 5
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 7 of 33



segments: legacy infrastructure and medical cannabis-based alternative therapies. The so-called

“legacy business” consists of a) trading of infrastructure commodities like steel and iron ore,

among others; and b) rental of heavy equipment.

       27.      However, in the almost fourteen years between IGC’s inception and the

beginning of the Class Period, the Company dabbled in a string of disparate business lines while

failing to develop any particular area of competency.

       28.     On March 8, 2006, IGC completed its initial public offering.

       29.     In 2008, IGC purchased Indian subsidiaries Sricon and Techni Bharathi Limited,

both of which were in the engineering and construction industry.

       30.     In February 2009, IGC purchased IGC-IMT, which was formed just two months

earlier, to engage in the business of trading and mining.

       31.     In 2014, IGC: (i) acquired a controlling stake in Golden Gate Electronics Limited;

(ii) entered into an agreement with TerraSphere Systems LLC to produce indoor farming

facilities for growing leafy vegetables; and (iii) purchased a 24.9% stake in Midtown Partners &

Co., LLC, a firm registered as a broker-dealer.

       32.     In 2016, IGC acquired Cabaran Ultima Sdn. Bhd. (“Cabaran Ultima”), a

Malaysia-based “international project development company” with claimed expertise in

“building infrastructure to support growing and extraction of medical grade oils from plants,”

and “managing the construction of high-end luxury complexes.” Following the acquisition, IGC

claimed to be “operat[ing] a real estate management business” in Malaysia.

       33.      By September 2017, IGC claimed to be “racing ahead with its preparation of

medical trials for four drug candidates that treat a variety of debilitating conditions,” though, in

fact, IGC assigned minimal funding to research and development –approximately $114,000 and



                                                  6
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 8 of 33



$137,000 in fiscal years 2017 and 2018, by IGC’s own admission – and none to clinical studies

or any of the other steps needed to win U.S. Food and Drug Administration (“FDA”) approval

for its putative drug candidates.

       34.     Unsurprisingly, given the paucity of its research expenditures, IGC had, by early

2019, succeeded only at making Hyalolex – a “non-FDA approved product” – “available for

purchase in select dispensaries in San Juan, Puerto Rico.”

       35.     At the time it filed its annual report with the SEC on June 21, 2018, IGC stated

that its “main focus [wa]s to develop and commercialize cannabinoid based alternative therapies

for indications such as Alzheimer’s disease, Parkinson’s disease, and pain” and that “[i]ts lead

product [wa]s Hyalolex, an alternative oral therapy for the treatment of symptoms associated

with Alzheimer’s disease.”

       IGC Faces Financial Pressure and Regulatory Consequences

       36.     In its last quarterly filing with the SEC prior to the start of the Class Period, IGC

posted a loss of $512,296 on revenue of $1.5 million for the three months ended June 30, 2018.

       37.      In addition, IGC faced debt repayment difficulties both before and during the

Class Period. In 2009, IGC took a $1.8 million loan from Bricoleur Capital Management

(“Bricoleur”), an investment advisor, which it proceeded to pay back with stock shares. From

2009 to March 31, 2018, IGC paid shares for renewals, and as a “penalty,” for every month that

the loan was outstanding.

       38.      At the start of the Class Period, IGC’s financial position necessitated a capital

raise: according to IGC’s most recent annual report, out of assets valued at $10.853 million, only

$1.658 million consisted of cash and cash equivalents:




                                                 7
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 9 of 33




       39.      An analyst report issued by SADIF-Investment Analytics on September 7, 2018,

prior to the start of the Class Period, described IGC as “in need of a cure.”

       IGC Cashes in on Market Trends

       40.      In recent years, IGC has demonstrated a clear pattern of repeatedly entering the

latest hot market in the hopes of boosting its stock price.

       41.      In December 2017, less than a week after Long Island Iced Tea Corp. sent its

stock up 183% by announcing it was changing its name to Long Blockchain Corp., IGC claimed

that it would leverage its existing team of technology and healthcare experts to develop methods

utilizing blockchain in areas such as product identification assurance (or “PIA”).

       42.     As a result, IGC’s stock shot up 91% to $1.26 on December 26, 2017, the first

closing price above the $1 mark since July 2014.

       43.     However, as of the Company’s most recent quarterly filing in February 2019, the

Company had yet to deploy the PIA system it touted to the market more than a year earlier.

       44.     During September 2018, market watchers began to speak of a “green rush,” based

on the observation that “marijuana stocks are soaring once again.”1

       45.     In mid-September 2018, Level Brands Inc.’s stock more than doubled in


1
 See https://medium.com/datadriveninvestor/how-to-survive-the-marijuana-stock-green-rush-of-
2018-what-to-look-for-and-what-to-avoid-e6ae9ee584a5

                                                  8
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 10 of 33



connection with the company’s announcement, on September 21, 2018, that it would launch five

new CBD products.

       46.      Just four days later, on September 25, 2018, IGC made its own announcement

that it was entering “the Hemp/CBD-infused energy drink space” and would begin producing a

sugar-free cannabis drink called “Nitro G.” In the announcement, IGC claimed that (i) it had

entered into a distribution agreement giving it the right to market Nitro G in, among other places,

the U.S.; and (ii) Nitro G would be manufactured in Malaysia.

       47.      In response to IGC’s announcement, the Company’s stock began rising

precipitously. A few days later, on October 2, IGC’s stock price hit a high of $14.58 on volume

of 19 million shares. That price was over six times higher – the stock ran up 458% – than just

one week earlier.

       48.     In order to take advantage of the rise in its share price, IGC commenced an “at-

the-market” (or “ATM”) stock offering on September 25, the same day it announced it was

entering the CBD drink market.

       49.      An ATM offering is a type of secondary offering of stock utilized by publicly

traded companies in order to raise capital over time. In an ATM offering, exchange-listed

companies incrementally sell newly-issued shares into the secondary trading market through a

designated broker-dealer at prevailing market prices. Accordingly, a higher stock price means a

greater amount of money can be raised.

       50.     Through the ATM offering, which closed on October 2, 2018, IGC was able to

raise $30 million of capital at a price of $5.30 per share to take advantage of its skyrocketing

share price in late September, as depicted in the following chart:




                                                 9
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 11 of 33




[Source: MarketWatch]

       51.     As a direct result of its ATM offering, IGC reported $27 million in cash in its

February 12, 2019 quarterly report, with a book value of about $0.92 per share.

       52.     One market observer, writing in the investor blog Seeking Alpha, noted that “[t]he

capital raise was significant given the company’s size and, if maintaining the recent burn rate,

could potentially fund IGC’s losses for years. Together, the book value and the cash position

could provide support for the stock price.”2

       53.     With respect to the Company’s Nitro G announcement, IGC’s executive officers

were the largest beneficiaries of the boost in its stock price.

       54.     As the following chart demonstrates, during the third quarter of 2018, when the

fraudulent practices complained of herein occurred, five of the top seven shareholders –


2
 See https://seekingalpha.com/article/4250202-india-globalizations-relisting-may-stamp-
approval?page=2

                                                  10
       Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 12 of 33



Mukunda, Shenoy, Grimaldi, Prins, and Goel – were IGC executive officers and directors.




       IGC Was Legally Barred from Manufacturing Nitro G in Malaysia

       55.    In the September 25, 2018 press release announcing its alleged entry into the

CBD market, IGC indicated it would partner with a manufacturer in Malaysia.

       56.    However, manufacturing CBD-based beverages was – and remains – illegal under

Malaysia’s drug laws, a fact that Defendants failed to disclose during the Class Period, and

which was only revealed to investors upon publication of the MarketWatch report.

       57.    Plaintiff has retained Dr. Abdul Rani Bin Kamarudin, a professor in the Legal

Practice Department at the International Islamic University Malaysia, to provide background on

the legal status of CBD-derived products under Malaysia’s drug laws. Dr. Kamarudin is the

author of “The Misuse of Drugs in Malaysia: Past and Present” (2007), a comprehensive

overview of the history of drug use and regulation in Malaysia from the 19th to 21st centuries.

                                              11
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 13 of 33



See https://www.adk.gov.my/wp-content/uploads/1-1.pdf.

       58.     Plaintiff has also retained Fifa Rahman. Ms. Rahman developed expertise in

Malaysian drug policy as Policy Manager at the Malaysian AIDS Council in Kuala Lumpur,

Malaysia between January 2013 and December 2016. In 2013, Ms. Rahman published a book

entitled Drug Law Reform in East and Southeast Asia with co-editor Nick Crofts.

       59.     In Malaysia, cannabis is a prohibited or controlled substance governed by several

relevant laws, discussed below.        With few exceptions, such as authorized medical and/or

scientific persons or bodies (doctors, veterinarians, dentists, pharmacists, hospitals, researchers,

or licensed/permit holders), the manufacture, possession, sale, or use of cannabis-based products

is unlawful.

       60.     For purposes of Malaysia’s Dangerous Drugs Act 1952 (“DDA 1952”), CBD is

considered to be cannabis, a “dangerous drug” under Section 2 and the First Schedule of the

DDA 1952 (Act 234).

       61.     CBD, being a form of cannabis, is prohibited for importing, exporting,

manufacturing, possession, selling or consumption (personal or otherwise). For that matter, the

use of or the management of any land/premises by any person (owner or occupier) for such

purpose, directly or indirectly, is prohibited.

       62.     Manufacturing beverages containing CBD violates the DDA 1952 and would,

therefore, be presumptively illegal.

       63.     In August 2018, Muhammad Lukman Bin Mohammad (“Lukman”) was

sentenced to death by hanging in Malaysia pursuant to the DDA 1952 for processing and

distributing marijuana in liquid form. Lukman sold cannabis oil to help patients suffering from

illnesses such as cancer and leukemia.



                                                  12
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 14 of 33



       64.       According to Section 21 of Poisons Act 1952 (the “Poisons Act”) (Laws of

Malaysia Act 366), Section 21, read in conjunction with Section 20 of the same Act, cannabis

(including CBD) cannot, as a “Group B Poison,” be sold or supplied by wholesale or resale

except by a licensed wholesaler to a licensed pharmacist or to another licensed wholesaler, or by

a licensed wholesaler to be immediately exported to a purchaser outside Malaysia. Licenses

would be obtained under Section 26 of the Poisons Act, which states:

        Section 26. Licences.

       (1) The Director General of Health, or the Director of Pharmaceutical Services or
       the Director of Medical and Health Services of any State duly appointed in
       writing by the Director General of Health to be a Licensing Officer of any State or
       the Federal Territory may, subject to this Act, issue licences for the purposes of
       this Act.

       (2) Such licences may be-

             (a) a Type A licence issued to a pharmacist to import, store and deal generally
             by wholesale and retail or by wholesale only or by retail only, subject to this
             Act, in all poisons;
             (b) a Type B licence issued to any person whom the Licensing Officer may
             consider to be a fit and proper person to hold such licence, or issued to a
             responsible officer of a company incorporated under the Companies Act
             1965[Act 125] to import, store and sell by wholesale such poisons (not being a
             Group A Poison) as may be specified in such licence:
             Provided that no such licence shall be issued to any person or officer who is
             engaged or concerned in any business of selling goods by retail or shall
             continue valid at any time after such person or officer becomes so engaged or
             concerned[.]

       65.        Manufacturing an energy drink product for retail or commercial purposes with

CBD, as IGC touted with its proposed Nitro G, would not qualify under this provision of the

Poisons Act to obtain a license. Moreover, IGC’s alleged Malaysian partner in the Nitro G

venture, Treasure Network SDN.BHD. (“Treasure Network”), lists its “nature of business” as

“general trading” in its Certificate of Incorporation under the Malaysian Companies Act 2016,

which further disqualifies it from obtaining a license under the Poisons Act to deal in cannabis.

                                                 13
         Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 15 of 33



         66.    CBD, if proposed for commercial use, would also be subject to the Control of

Drugs and Cosmetics Regulations 1984 (“CDCR 1984”), providing that no person shall

manufacture, sell, supply, import, possess or administer any product unless the product is

registered under a license issued by the Director of Pharmaceutical Services.

         67.    CBD in beverages would fall squarely under the purview of Malaysia’s National

Pharmaceutical Regulatory Agency (“NPRA”), which is tasked with regulating products within

the food-drug interphase (“FDI”) containing ingredients included in the “Negative List for FDI.”

Negative List for FDI item No.11 is “Cannabis Spp. (all species) i.e. Marijuana, Hemp.”

         68.     The NPRA maintains a list of licensed manufacturers on its webpage, and neither

IGC nor Treasure Network appear on that list; for that matter, neither does Treasure Sugar,

which manufactures the products that Treasure Network merely distributes, see ¶74, infra. The

absence of all these entities from the NPRA list indicates that they are not licensed

manufacturers under Malaysian law and that CBD-infused Nitro G is not an approved or

registered product under Malaysian law.3

         69.     Indeed, Malaysia’s Health Ministry did not even begin to consider the limited

liberalization of the country’s cannabis laws for medical – not commercial – purposes until

December 2018, after the end of the Class Period.4

         70.     Malaysia’s Health Minister revealed, on February 12, 2019, that no companies

had registered with the Health Ministry to use cannabis-based products for medical purposes,

which, as explained above, is the only possible legal use of such products.5


3
 See https://www.npra.gov.my/index.php/en/informationen/quest-list-of-manufacturers-
wholesalers-importers/quest-list-of-manufacturers.html
4
 See https://www.malaymail.com/news/malaysia/2018/12/26/health-ministry-wants-
documented-evidence-of-medical-marijuana-benefits-fir/1706394
5
    See https://www.malaymail.com/news/malaysia/2019/02/12/deputy-minister-no-companies-

                                                14
          Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 16 of 33



         Treasure Network Was a Recent Creation Over Which IGC Exercised Control

         71.     IGC did not name the Malaysian company it was to partner with in its September

25, 2018 press release. The investor site Proactive Investors reported on October 2 that it had

made multiple requests to IGC for comment on the matter, but that IGC refused to respond.6

         72.     It was not until after the Class Period, in February 2019, that IGC revealed that its

Malaysian “manufacturer” for Nitro G was Treasure Network.

         73.     Treasure Network was incorporated in Kuala Lumpur on April 7, 2017, less than

eighteen months prior to IGC’s announcement regarding Nitro G, and did not register its

business website domain until October 5, 2018, ten days after the Nitro G announcement.

         74.     Treasure Network is not a manufacturer, but rather a distributor for Treasure

Sugar, a food and beverage company that manufactures its products in Malaysia.

         75.     Currently, Treasure Network distributes a non-CBD version of Nitro G.7

         76.     On September 24, 2018, the day before the Nitro G announcement, Chua Seong

Seng (“Seng”) was appointed as one of four Directors of Treasure Network. Prior to IGC’s

Cabaran Ultima acquisition, Seng was Cabaran Ultima’s Managing Director. Following the

acquisition, he became a “Senior Advisor” at IGC, a position he continues to hold. 8 Seng also

holds a 25% stake in Treasure Network.

         77.     Accordingly, Defendants had the ability to exercise control over Treasure

Network was at all relevant times, which helps explain their failure to disclose its identity to

investors at the time of the Nitro G announcement.


have-registered-to-use-cannabis-based-products/1722395
6
  See https://www.proactiveinvestors.com/companies/news/206225/short-seller-andrew-lefts-
citron-research-sets-sights-on-india-globalization-capital-206225.html
7
    See http://treasurenetworkglobal.com/our-products/nitrog10/
8
    See https://igcpharma.com/chua-seong-seng/

                                                  15
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 17 of 33



        Materially False and Misleading Statements Issued During the Class Period

        78.     On September 25, 2018, the Company issued a press release entitled, “IGC to

Enter the Hemp/CBD-Infused Energy Drink Space,” where it announced the Nitro G venture and

stated, in relevant part:

         India Globalization Capital, Inc. (NYSE AMERICAN: IGC) announces today
         that it has executed a distribution and partnership agreement for several products
         including a sugar free, energy drink called ‘Nitro G’.

         IGC will pay 797,000 shares of restricted, unregistered, common stock, for a 10-
         year agreement, with an option for multiple 5-year extensions, for the rights to
         market the products in the U.S., Canada, Mexico and South America and
         exclusive global rights to all developed CBD-infused products.

         IGC plans to create a branded, hemp/CBD-infused version of the formulation
         that addresses market demand for energy drinks with the inclusion of healthy
         properties derived from hemp including CBD.

         “According to a Grand View Research forecast, the global energy drinks market
         is projected to be almost $85 billion by the year 2025, with non-alcoholic
         beverage sales expected to account for a significant portion of the market. This
         represents a unique opportunity for the development and commercialization of a
         CBD-infused, sugar free energy beverage,” stated Ram Mukunda, CEO of IGC.

         “By combining the experience of IGC with Hyalolex with the manufacturer in
         Malaysia, we potentially bring together unique expertise in
         microencapsulation, solubility, infusion, controlled dose delivery, and sugar
         free processes, among others. This will help introduce an exciting CBD-infused
         energy drink to the market and the acquired knowledge base can be further
         leveraged to diversify the delivery method for IGC branded products including
         Hyalolex, our flagship product for patients suffering from Alzheimer’s,”
         continued Mukunda.

         This transaction is particularly timely given the language of the 2018 Farm
         Bill that currently addresses potentially legalizing, on a federal level, industrial
         hemp and products derived from it, including hemp oil that contains CBD.
         [Emphasis added.]

        79.     On this news, the Company’s stock skyrocketed from $2.33 per share on

September 25, 2018, to $13.00 on October 2, 2018.

        80.      The statements referenced in ¶78 were materially false and misleading because


                                                 16
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 18 of 33



Defendants made false and/or misleading statements, as well as failed to disclose material

adverse facts about the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) cannabis-

based products, including CBD-based beverages, are illegal in Malaysia; (ii) neither IGC nor

Treasure Network was a licensed manufacturer of cannabis-based products in Malaysia; (iii)

CBD-infused Nitro G was not an approved and registered product under Malaysian law; (iv)

Treasure Network, founded in 2017, was not “experienced”; (v) Treasure Network was a

distributor, not a manufacturer; (vi) at all relevant times, Defendants had the ability to exercise

substantial control over Treasure Network; and (vii) as a result, IGC’s public statements were

materially false and misleading at all relevant times.

       81.      On October 6, 2018, in an attempt to rebut the exposure of its illegal CBD-drink

gambit, IGC posted on Twitter that “[o]ur growth and expansion strategies are to commercialize

and license our products in states and countries where we can legally enter the market.”

       82.      On October 16, 2018, the Company filed a quarterly report on Form 10-Q with

the SEC (the “Q3 2018 10-Q”). The Q3 2018 10-Q was signed by the Individual Defendants and

referred back to the September 25, 2018 press release, stating, in relevant part:

       On October 4, 2018, we filed a provisional method and composition patent
       application (IGC-509) with the U.S. Patent and Trademark Office (USPTO) for
       the treatment of fatigue and energy restoration. This patent filing is one of a
       series of steps in the Company’s development and commercialization plan to
       support the creation of a branded, hemp/CBD sugar-free energy drink, which
       was previously disclosed by the Company on September 25, 2018. [Emphasis
       added.]

       83.      The Q3 2018 10-Q further stated that “[t]he Company recently entered the hemp

oil / cannabidiol (CBD) infused beverage space and expects to bring a sugar free CBD infused

energy drink to market.”



                                                 17
       Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 19 of 33



       84.      The statements referenced in ¶¶81-83 were materially false and misleading

because Defendants made false and/or misleading statements, as well as failed to disclose

material adverse facts about the Company’s business, operational and compliance policies.

Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:

(i) cannabis-based products, including CBD-based beverages, are illegal in Malaysia, where IGC

previously stated Nitro G would be manufactured; (ii) neither IGC nor Treasure Network was a

licensed manufacturer of cannabis-based products in Malaysia; (iii) CBD-infused Nitro G was

not an approved and registered product under Malaysian law; (iv) consequently, Defendants had

not “entered the hemp oil / cannabidiol (CBD) infused beverage space” in any meaningful sense;

(v) Defendants’ “development and commercialization plan to support the creation of a branded,

hemp/CBD sugar-free energy drink” was completely illusory; and (vi) as a result, IGC’s public

statements were materially false and misleading at all relevant times.

                                  The Truth Slowly Emerges

       85.     On October 2, 2018, Citron Research (“Citron”), a stock commentary website,

labeled IGC “the poster child of a cannabis bubble” in a Twitter post. Citron cautioned investors

about the Company, stating that it was “[n]o product. All hype”:




                                                18
       Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 20 of 33



       86.     In a second tweet issued just minutes later, Citron posted a $6 target price on the

stock, implying a 54% downside on the price IGC closed at later that day ($12.89). Citron

added, “IGC has raised money 3 times in 3 weeks at an average price of $3.31.”

       87.     By midday on October 2, the Citron tweets were being reported on the financial

blog Seeking Alpha.

       88.     Following the Citron tweets, market observers began to scrutinize the Company,

uploading photos of the address listed on IGC’s June 21, 2018 annual report. Google Street

View images from September 2017 showed a small suburban home also known as “Arbol

House,” a child care center that Google lists as permanently closed:




                                               19
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 21 of 33



       89.     Between October 2 and 3, 2018, on the partial revelation discussed above, IGC’s

share price fell $4.15, or 30.77%, to close at $8.85 on October 3, 2018.

       90.     On October 4, 2018, MarketWatch published a report that promised to reveal

“[a]ll the potential red flags for investors in IGC, the pot stock that jumped 1,000% in three

months.” In particular, the article discussed an “alarming number of red flags” it uncovered

which “undermine[d]” claims made by the Company.9

       91.     Among other things, the MarketWatch report showed that the Company had

issues with the SEC, had problems pivoting to different businesses over the years, that insiders,

including the Individual Defendants, usually profited the most from movements in the stock

price, and that IGC’s chief scientific officer had previously been charged with falsifying data.

       92.     By far the most critical revelation in the MarketWatch report was that IGC’s

proposal to manufacture Nitro G in Malaysia – the basis for its astronomical stock price rise and

ATM offering that netted $30 million for the Company just days earlier – was flatly illegal: “[i]n

the release announcing the plan for CBD-infused drinks, IGC indicates it will work with a

manufacturer in Malaysia, but that country has a mandatory death sentence for cannabis

possession and has no medical-marijuana program.” (Emphasis added).

       93.     The article quoted Erny Sabrina Mohd Noor, counselor for agriculture at the

Malaysian Embassy in Washington, D.C., who stated that “Marijuana or any form of products

including CBD oil is illegal in Malaysia,” (emphasis added).

       94.     MarketWatch further reported that it had:



9
 See Ciara Linnane, Francine McKenna, & Tomi Kilgore, “All the potential red flags for
investors in IGC, the pot stock that jumped 1,000% in three months.” MarketWatch (orig.
published Oct. 4, 2018, updated Nov. 23, 2018), publicly-available at:
https://www.marketwatch.com/story/10-potential-red-flags-for-investors-in-india-globalization-
capital-the-pot-stock-that-jumped-1000-in-three-months-2018-10-04

                                                20
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 22 of 33



        …. spent several days calling and emailing IGC, its executives and the scientists
        whom it names as advisers on its website. Founder and Chief Executive Ram
        Mukunda returned a call on Wednesday, before asking for time to read the
        questions we had emailed him with the promise he would call back. On Thursday,
        the company said it would provide answers to our questions. It has not done so at
        this time.

        95.    Following the publication of the MarketWatch report, IGC’s stock price fell from

$6.41 per share on October 4, 2018 to $4.05 per share on October 5, 2018 – a $2.36, or 36.72%,

drop.

        96.    IGC did not issue a response to – or denial of – the explosive claims made in the

MarketWatch report. Instead, on October 5 and 6, 2018, two apparent attempts to dispel “red

flags” cited in the MarketWatch report were posted on IGC’s Twitter account.

        97.    The first, on October 5, was directed at the MarketWatch report’s inclusion of a

photo of the dilapidated home/child care facility listed in the Company’s SEC filings as its

headquarters: “[o]perationally, our U.S. East Coast based staff works from our corporate office

in Potomac, Maryland or nearby virtual offices. We also maintain offices in the State of

Washington for our West Coast based staff. - Excerpt from Form 424B5 filing on 10/2/18.”

        98.    The second, on October 6, falsely contested the illegality of IGC’s Nitro G

announcement:




                                               21
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 23 of 33



       99.      The statements referenced in ¶98 were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material

adverse facts about the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) cannabis-

based products, including CBD-based beverages, are illegal in Malaysia; (ii) neither IGC nor

Treasure Network was a licensed manufacturer of cannabis-based products in Malaysia; (iii)

CBD-infused Nitro G was not an approved and registered product in Malaysia; and (iv) as a

result, IGC’s public statements were materially false and misleading at all relevant times.

       100.    With IGC subject to increasing scrutiny in the wake of the MarketWatch report,

the NYSE American, on October 29, 2018, announced, in relevant part, and in clear reference to

Nitro G:

       NEW YORK, October 29, 2018 – NYSE American LLC (“NYSE American” or
       the “Exchange”) announced today that the staff of NYSE Regulation has
       determined to commence proceedings to delist the common stock of India
       Globalization Capital, Inc. (the “Company”) — ticker symbol IGC —from the
       Exchange. Trading in the Company’s common stock on the NYSE American will
       be suspended immediately.

       NYSE Regulation commenced delisting proceedings against the Company
       pursuant to Section 1003(c) (i) of the NYSE American Company Guide (the
       “Company Guide”) which states that where the issuer has substantially
       discontinued the business that it conducted at the time it was listed or admitted
       to trading, and has become engaged in ventures or promotions which have not
       developed to a commercial stage or the success of which is problematical, it
       shall not be considered an operating company for the purposes of continued
       trading and listing on the Exchange.

       NYSE Regulation also considered Section 1003(f) (iii) because the Company or
       its management have engaged in operations which, in the opinion of the
       Exchange, are contrary to the public interest. Section 1009(a) (ii) of the
       Company Guide states that it is necessary and appropriate for the protection of
       investors to immediately suspend trading in the Company’s common stock.

       101.    Following this news, IGC common stock ceased trading on the NYSE American.



                                                22
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 24 of 33



       102.    On the next day, October 30, 2018, shares of IGC began trading over-the-counter

(OTC) – or off-exchange – under the ticker symbol “IGCC.” The stock price fell from $2.49 per

share on October 26, 2018 to $0.56 per share on October 30, 2018, a $1.93 or 77.5% drop.

       103.    The risks concealed by Defendants’ misrepresentations and omissions regarding

its ability to utilize a Malaysian manufacturer to transition into producing a cannabis-infused

energy drink for sale in the United States had now fully materialized.

       104.    An article published on the marijuana investor blog Pot Network on November

26, 2018 linked IGC’s delisting directly to MarketWatch’s revelation that the Company’s Nitro

G operation was legally prohibited in Malaysia:10

       Most interestingly, IGC claimed to be working with a manufacturer in Malaysia
       to sell and distribute CBD-infused beverages. As MarketWatch pointed out,
       however, Malaysia puts people to death for cannabis possession.

       Consequently, shares fell by 80 percent following the report. Soon, IGC trades
       were halted, and the NYSE American exchange decided to delist the company ….

       105.    Approximately three months later, on February 21, 2019, IGC announced that its

shares would be relisted on the NYSE American.

       106.    On February 26, 2019, IGC issued a press release (which it filed with the SEC on

Form 8-K) stating that on November 5, 2018, Treasure Network had cancelled the Nitro G

distribution agreement initially announced in the September 25, 2018 press release. IGC claimed

that it was evaluating its options with respect to the cancellation.

       107.    On March 26, 2019, IGC issued a press release (which it filed with SEC on Form

8-K) stating, in relevant part, that “the Company has elected to terminate its Strategic Distributor

& Partnership Agreement with Treasure Network SDN BHD, related to the sugar-free energy

drink, Nitro G, effective March 26, 2019.”

10
 See https://www.potnetwork.com/news/cannabis-daily-marketwatch-took-down-igc-and-
wants-you-know-about-it-wholesale-prices-continue

                                                 23
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 25 of 33



                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

       108.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired IGC common stock during the Class Period (the “Class”) and were damaged

upon the revelation of the alleged corrective disclosures and/or materialization of concealed

risks. Excluded from the Class are Defendants herein; the officers and directors of the Company,

at all relevant times; members of their immediate families; and their legal representatives, heirs,

successors or assigns and any entity in which Defendants have or had a controlling interest.

       109.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, IGC common stock was actively traded on the

NYSE American. While the exact number of Class members is unknown to Plaintiff at this time

and can be ascertained only through appropriate discovery, Plaintiff believes that there are

hundreds or thousands of members in the proposed Class. Record owners and other members of

the Class may be identified from records maintained by IGC or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

       110.    Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       111.    Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       112.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

                                                  24
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 26 of 33



questions of law and fact common to the Class are:

        •         whether the federal securities laws were violated by Defendants’ acts as alleged
                  herein;

        •         whether statements made by Defendants to the investing public during the Class
                  Period misrepresented material facts about the business, operations and
                  management of IGC;

        •         whether the Individual Defendants caused IGC to issue false and misleading
                  statements and/or omissions during the Class Period;

        •         whether Defendants acted knowingly or recklessly in issuing false and misleading
                  statements and/or omissions;

        •         whether the price of IGC common stock during the Class Period was artificially
                  inflated because of Defendants’ conduct complained of herein; and

        •         whether the members of the Class have sustained damages and, if so, what is the
                  proper measure of damages.

        113.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        114.      Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

        •         Defendants made public misrepresentations or failed to disclose material facts
                  during the Class Period;

        •         the omissions and misrepresentations were material;

        •         IGC common stock is traded in an efficient market;

        •         the Company’s shares were liquid and traded with moderate to heavy volume
                  during the Class Period;


                                                   25
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 27 of 33



        •       the Company traded on the NYSE American and was covered by multiple
                analysts;

        •       the misrepresentations and omissions alleged would tend to induce a reasonable
                investor to misjudge the value of the Company’s common stock; and

        •       Plaintiff and members of the Class purchased, acquired and/or sold IGC common
                stock between the time Defendants failed to disclose or misrepresented material
                facts and the time the true facts were disclosed, without knowledge of the omitted
                or misrepresented facts.

        115.    Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        116.    Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.

                                            COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        117.    Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        118.    This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        119.    During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the

other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

                                                26
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 28 of 33



under which they were made, not misleading; and employed devices, schemes and artifices to

defraud in connection with the purchase and sale of securities. Such scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

IGC common stock; and (iii) cause Plaintiff and other members of the Class to purchase or

otherwise acquire IGC common stock at artificially inflated prices.         In furtherance of this

unlawful scheme, plan and course of conduct, Defendants, and each of them, took the actions set

forth herein.

       120.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

reports, SEC filings, press releases, and other statements and documents described above, that

were designed to influence the market for IGC common stock. Such reports, filings, releases,

and statements were materially false and misleading in that they failed to disclose material

adverse information and misrepresented the truth about IGC finances and business prospects.

       121.      By virtue of their positions at IGC, Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to Defendants. Said acts and omissions of Defendants

were committed willfully or with reckless disregard for the truth. In addition, each Defendant

knew or recklessly disregarded that material facts were being misrepresented or omitted as

described above.



                                                27
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 29 of 33



        122.    Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of IGC, the Individual Defendants had knowledge of the details of IGC’s

internal affairs.

        123.    The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.     Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

IGC. As officers and/or directors of a publicly-held company, the Individual Defendants had a

duty to disseminate timely, accurate, and truthful information with respect to IGC businesses,

operations, future financial conditions and future prospects. As a result of the dissemination of

the aforementioned false and misleading reports, releases and public statements, the market price

of IGC common stock was artificially inflated throughout the Class Period. In ignorance of the

adverse facts concerning IGC’s business which were concealed by Defendants, Plaintiff and the

other members of the Class purchased or otherwise acquired IGC common stock at artificially

inflated prices and relied upon (i) the price of IGC common stock; (ii) the integrity of the market

for the IGC common stock; and/or (iii) statements disseminated by Defendants, and were

damaged thereby.

        124.    During the Class Period, IGC common stock was traded on an active and efficient

market – the NYSE American. Plaintiff and the other members of the Class, relying on the

materially false and misleading statements described herein, which the Defendants made, issued,

or caused to be disseminated, or relying upon the integrity of the market, purchased or otherwise

acquired shares of IGC common stock at prices artificially inflated by Defendants’ wrongful

conduct. Had Plaintiff and the other members of the Class known the truth, they would not have



                                                28
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 30 of 33



purchased or otherwise acquired shares of IGC common stock, or would not have purchased or

otherwise acquired those shares at the inflated prices that were paid. At the time of the purchases

and/or acquisitions by Plaintiff and the Class, the true value of IGC common stock was

substantially lower than the prices paid by Plaintiff and the other members of the Class. The

market price of IGC common stock declined sharply upon public disclosure of the facts alleged

herein to the injury of Plaintiff and Class members.

       125.    By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

       126.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s common stock during the Class Period upon (i) the

disclosure of the truth regarding Defendants’ misrepresentations and omissions to the investing

public during the Class Period and/or (ii) the materialization of the risks concealed from the

investing public by Defendants during the Class Period.

                                            COUNT II

    (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

       127.    Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

       128.    During the Class Period, the Individual Defendants participated in the operation

and management of IGC, and conducted and participated, directly and indirectly, in the conduct

of IGC’s business affairs. Because of their senior positions, they knew the adverse non-public

information about IGC’s misstatement of the nature of its business, and its false statements



                                                 29
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 31 of 33



and/or omissions in its documents filed with the SEC.

       129.    As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to IGC’s

operations, and to correct promptly any public statements issued by IGC which had become

materially false or misleading.

       130.    Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which IGC disseminated in the marketplace during the Class Period

concerning IGC’s business activities. Throughout the Class Period, the Individual Defendants

exercised their power and authority to cause IGC to engage in the wrongful acts complained of

herein. The Individual Defendants, therefore, were “controlling persons” of IGC within the

meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful

conduct alleged which artificially inflated the market price of IGC common stock.

       131.    Each of the Individual Defendants, therefore, acted as a controlling person of

IGC. By reason of their senior management positions and/or being directors of IGC, each of the

Individual Defendants had the power to direct the actions of, and exercised the same to cause,

IGC to engage in the unlawful acts and conduct complained of herein. Each of the Individual

Defendants exercised control over the general operations of IGC and possessed the power to

control the specific activities which comprise the primary violations about which Plaintiff and

the other members of the Class complain.

       132.    By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by IGC.




                                               30
        Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 32 of 33



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the class representative;

       B.      requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.      awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      awarding such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: May 13, 2019                                     Respectfully submitted,


                                                        /s/ Daniel S. Sommers
                                                        Steven J. Toll (Md. Bar No. 15824)
                                                        Daniel S. Sommers (Md. Bar No. 15822)
                                                        S. Douglas Bunch
                                                        COHEN MILSTEIN SELLERS &
                                                            TOLL PLLC
                                                        1100 New York Avenue N.W.
                                                        Suite 500, East Tower
                                                        Washington, DC 20005
                                                        Telephone: (202) 408-4600
                                                        Facsimile: (202) 408-4699
                                                        Email: stoll@cohenmilstein.com
                                                                dsommers@cohenmilstein.com
                                                                dbunch@cohenmilstein.com

                                                        Liaison Counsel for Lead Plaintiff

                                                        POMERANTZ LLP
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        Jonathan Lindenfeld
                                                        600 Third Avenue, 20th Floor

                                                   31
Case 8:18-cv-03396-PWG Document 45 Filed 05/13/19 Page 33 of 33



                                   New York, New York 10016
                                   Telephone: (212) 661-1100
                                   Facsimile: (212) 661-8665
                                   Email: jalieberman@pomlaw.com
                                          ahood@pomlaw.com
                                          jlindenfeld@pomlaw.com


                                   POMERANTZ LLP
                                   Patrick V. Dahlstrom
                                   Louis C. Ludwig
                                   10 South La Salle Street, Suite 3505
                                   Chicago, Illinois 60603
                                   Telephone: (312) 377-1181
                                   Facsimile: (312) 229-8811
                                   Email: pdahlstrom@pomlaw.com
                                           lcludwig@pomlaw.com

                                   THE ROSEN LAW FIRM, P.A.
                                   Phillip Kim
                                   Joshua Baker
                                   101 Greenwood Avenue, Suite 440
                                   Jenkintown, Pennsylvania 19046
                                   Telephone: (215) 600-2817
                                   Facsimile: (212) 202-3827
                                   Email: pkim@rosenlegal.com
                                            jbaker@rosenlegal.com

                                   BRONSTEIN, GEWIRTZ
                                   & GROSSMAN, LLC
                                   Peretz Bronstein
                                   60 East 42nd Street, Suite 4600
                                   New York, New York 10165
                                   Telephone: (212) 697-6484
                                   Email: peretz@bgandg.com

                                   Attorneys for Lead Plaintiff




                              32
